DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryne (U.S. Patent 5,213,009 A; “Bryne”) in view of Woodford (U.S. P.G. Publication 2011/0283568 A1; "Woodford") and in view of Kilgore et al. (U.S. Patent 5,199,192 A; “Kilgore”).



Regarding claim 1:
A first plate (20, 30); 
a metallic second plate (60; col. 5, ll. 23-27) shaped to be disposed over the first plate (see in Fig. 2B), the second plate defining a first pedal aperture (63) having a circumferential periphery (see at 63 in Fig. 6; MPEP § 2125); 
an intermediate plate (40) disposed between the first plate and the second plate (see in Fig. 2A-2B); and
a spacers (col. 5, ll. 36-37) configured to be disposed between the first and second plates, the spacer having a height to space apart the first and second plates at a predetermined distance when the spacers are disposed between the first and second plates (col. 5, ll. 36-37 “[a] spacer . . . may be needed to provide additional contour matching between the flat layers 40 and 60. . . ."; implicit in the term "spacer" is an element having a height separating the two elements); and
at least one screw (col. 3, ll. 47-57; col. 5, ll. 11-22) securing the second plate over the intermediate plate to the first plate, wherein the screw applies an immobilizing force to the intermediate plate (screws passing through plate intermediate plate 40 via slots 50 thread into threaded holes 36, see in Fig. 4, a clamping/immobilizing force is produced against the intermediate plate when these screws are tightened; col. 3, ll. 39-49), the immobilizing force being sufficient to inhibit the intermediate plate from moving with respect to the first plate (the clamping force produced by the tightened screws inhibits movement that would cause disassembly of the first, second and intermediate plates; see screws fastening/clamping/immobilizing plate 40 with plate 30 in at least Fig. 2B; col. 3, ll. 47-54; col. 5, ll. 16-20, 34-36; if the clamping/immobilizing force produced by the fastener screws is not sufficient to inhibit the intermediate plate from moving with respect to the first plate i.e. disassembly movement, then such an assembly would render the device inoperable/unsatisfactory for its intended purpose).  
Bryne does not expressly disclose the aperture being fully enclosed.

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Bryne to provide the aperture being fully enclosed, as taught by Woodford, for the purpose of providing a portion that grips against the cleat structure upon which it is mounted.  The Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified that the use of a known technique to improve similar devices in the same way is a rationale that supports a conclusion of obviousness. See MPEP § 2143.  Here, combining e.g. side tie portion 32 in Woodford onto the second plate (60) at the gap 64 (Fig. 6) in Bryne would yield the predictable result of the side tie structure being gripped against the cleat structure 40, 30 (see in Fig. 2B).
Although Bryne discloses the use of a spacer, Bryne does not expressly disclose a plurality of spacers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of spacers as a matter of design choice because it has been held that mere duplication of parts have no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.); see MPEP § 2144.04(VI)(B).  Here, neither the claims nor the specification disclose or suggest that such duplication of parts would result in a new and unexpected result over the prior art.  
Bryne as modified above does not expressly disclose that the plurality of spacers are made from a metallic alloy. It would have been obvious to one having ordinary skill in the art before the effective  a metallic alloy because it has been held to be within the general skill of a worker in the art to select a known material (e.g. see list of known materials in e.g. col. 5, ll. 23-27) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Bryne as modified above discloses all of the claim limitations, described supra, but does not expressly disclose the plurality of spacers being formed on either one or both of the first and second plates, wherein at least one of the plurality of spacers has a bore extending therethrough, wherein the screw extends through the bore of the at least one of the plurality of spacers.
Kilgore teaches a plurality of spacers (56) being formed on a second plate (36, 50), wherein at least one of the plurality of spacers has a bore (54) extending therethrough, wherein a screw extends through the bore of the at least one of the plurality of spacers (see in Fig. 3) for the purpose of aligning and securing the second plate to an intermediate plate (40) with a limited degree of play (col. 5, ll. 64-68).  
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify Bryne to incorporate the plurality of spacers being formed on either one or both of the first and second plates, wherein at least one of the plurality of spacers has a bore extending therethrough, wherein the screw extends through the bore of the at least one of the plurality of spacers., as taught by Kilgore, for the purpose of aligning and securing the second plate to an intermediate plate with a limited degree of play.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656